Citation Nr: 0943728	
Decision Date: 11/17/09    Archive Date: 11/25/09

DOCKET NO.  09-00 221A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Legal entitlement to VA death benefits, including death 
pension benefits.  


ATTORNEY FOR THE BOARD

J. T. Sprague, Associate Counsel









INTRODUCTION

The appellant claims eligibility to death pension benefits 
based on the service of her spouse, who died in March 2005.  
The appellant's spouse did not have recognized service in the 
armed forces of the United States for the purposes of 
eligibility to VA benefits, and was not a "Veteran."  

This appeal to the Board of Veterans Appeals (Board) arises 
from a March 2008 determination of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Manila, the Republic of 
the Philippines.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The appellant's spouse died in March 2005, and records 
received from the Philippine government indicate that he had 
service in that nation's armed forces during the Second World 
War; the Department of the Army (service department) has been 
unable to verify any qualifying service in the armed forces 
of the United States (to include Philippine Scouts or 
Philippine Commonwealth Army), and thus the appellant's 
spouse is not a "Veteran" for the purposes of establishing 
basic eligibility to VA benefits.  


CONCLUSION OF LAW

As the appellant's deceased spouse was not a "Veteran," she 
does not meet the basic eligibility requirements for 
establishing entitlement to death pension benefits.  
38 U.S.C.A. §§ 101(2), (24), 1541(a), 5107 (West 2002); 38 
C.F.R. §§ 3.1, 3.3(a)(3), (b)(4), 3.6, 3.203 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA-Law Dispositive of Claim

Congress, in enacting the Veterans Claims Assistance Act of 
2000 (VCAA), noted the importance of balancing the duty to 
assist with "the futility of requiring VA to develop claims 
where there is no reasonable possibility that the assistance 
would substantiate the claim."  Mason v. Principi, 16 
Vet.App. 129, 132 (2002) (quoting 146 CONG. REC. S9212 (daily 
ed. Sept. 25, 2000) (statement of Sen. Rockefeller)). When 
the law (and not the evidence) is dispositive of the claim, 
the VCAA is not applicable.  See Mason, 16 Vet.App. at 132 
(VCAA not applicable to a claim for nonservice-connected 
pension when the claimant did not serve on active duty during 
a period of war); Smith (Claudus) v. Gober, 14 Vet.App. 227 
(2000) (VCAA did not affect a federal statute that prohibited 
payment of interest on past due benefits), aff'd, 28 F.3d 
1384 (Fed. Cir. 2002).  As the law is dispositive in the 
instant claim, the VCAA is not applicable.

Legal Criteria/Analysis

The appellant in this case is the surviving spouse of a 
former member of the Philippine military.  She alleges that 
his service during the Second World War is sufficient to 
establish nonservice-connected death benefits in the form of 
pension.  

The appellant has submitted a military certification from the 
government of the Philippines, which indicate that her 
spouse, who died in 2005, served in the Armed Forces of the 
Philippines from October 1943 to February 1946.  The National 
Personnel Records Center (NPRC) has, however, returned a 
finding that the appellant's spouse did not have service in 
the Philippine Scouts, Philippine Commonwealth Army, or as a 
Recognized Guerilla, which would qualify as service in the 
armed forces of the United States. That is, there is no 
record of the appellant's spouse's service in the active 
military, naval, or air forces of the United States.  

VA shall pay a pension to the surviving spouse of each 
Veteran of a period of war who met the service requirements 
of 38 U.S.C.A. § 1541(j) of this title.  38 U.S.C.A. § 
1541(a).  Improved death pension is a benefit payable by VA 
to a Veteran's surviving spouse because of his non- service-
connected death.  Basic entitlement exists if a Veteran had 
qualifying service as specified in 38 C.F.R. § 3.3(a)(3). 38 
C.F.R. § 3.3(b)(4).

A "Veteran" is defined as a person who served in the active 
military, naval or air service and who was discharged or 
released under conditions other than dishonorable.  See 38 
U.S.C.A. § 101(2); 38 C.F.R. § 3.1(d).  A "Veteran of any 
war" is defined as any Veteran who served in the active 
military, naval or air service during a period of war.  See 
38 C.F.R. § 3.1(e).  Service as a Philippine Scout is 
included for pension, compensation, dependency and indemnity 
compensation (DIC) and burial allowances, except for those 
inducted between October 6, 1945 and June 30, 1947, 
inclusive, which are included for compensation benefits, but 
not for pension benefits.  Service in the Commonwealth Army 
of the Philippines from and after the dates and hours when 
called into service of the Armed Forces of the United States 
by orders issued from time to time by the General Officer, 
U.S. Army, pursuant to the Military Order of the President of 
the United States dated July 26, 1941, is included for 
compensation benefits, but not for pension benefits.  Service 
department certified recognized guerrilla service, and 
unrecognized guerrilla service under a recognized 
commissioned officer (only if the person was a former member 
of the United States Armed Forces (including the Philippine 
Scouts), or the Commonwealth Army, prior to July 1, 1946) is 
included for compensation benefits, but not for pension or 
burial benefits.  38 U.S.C.A. § 107; 38 C.F.R. § 3.40(c) and 
(d).  Active service will be the period certified by the 
service department. 38 C.F.R. § 3.9 (a) and (d).

For the purpose of establishing entitlement to pension, 
compensation, dependency and indemnity compensation or burial 
benefits, VA may accept evidence of service submitted by a 
claimant, such as DD Form 214, Certificate of Release or 
Discharge from Active Duty, or an original Certificate of 
Discharge, without verification from the appropriate service 
department if the evidence meets the following conditions: 
(1) the evidence is a document issued by the service 
department, (2) the document contains needed information as 
to length, time and character of service, and (3) in the 
opinion of VA, the document is genuine and the information 
contained in it is accurate.  See 38 C.F.R. § 3.203(a).  When 
a claimant does not submit evidence of service or the 
evidence submitted does not meet the regulatory requirements, 
VA shall request verification of service from a service 
department. 38 C.F.R. § 3.203(c).

Based on the above legal criteria, the claim for benefits 
must be denied as a matter of law.  That is, the service 
department (via the NPRC) has been unable to find any 
verifiable service for the appellant's deceased spouse, and 
it is clear that any service rendered was in the Philippine 
military forces, and not in the armed forces of the United 
States.  The only documentation of service is the Philippine 
government's "certification," dated in January 2002, and 
this foreign military record does not indicate any service 
under United States command, either in the Recognized 
Guerillas, Philippine Scouts, or the Philippine Commonwealth 
Army.  Thus, the appellant's spouse was not a "Veteran" for 
VA purposes, and has failed to meet the minimum service 
requirements for entitlement to VA death benefits. 



	(CONTINUED ON NEXT PAGE)



ORDER

Legal entitlement to death benefits has not been met; the 
claim is denied.  



____________________________________________
James L. March 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


